In re: Bud C. Alford applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of St. Bernard. 229 So.2d 372.
Writ refused. On the facts as found by the Court of Appeal, the judgment is correct. . , .
FOURNET, C. Í-, and BARHAM, J.‘ are of the opinion the writ should be granted. The Court of Appeal facts reveal that an accident occurred and that the injury ensuing was symptomatic, i. e., heart pain. They merely opine after this factual discussion that there was no accident. They have rejected Bertrand v. Coal Operators Cas. *480Co., 253 La. 1115, 221 So.2d 816 under a pretext that their issue is whether an accident occurred rather than whether there was causal connection between the accident and disabiliy.